Citation Nr: 1758293	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for keratosis.

3.  Entitlement to an initial evaluation in excess of 10 percent for right femoropatellar syndrome.

4.  Entitlement to an initial evaluation in excess of 10 percent for left femoropatellar syndrome.

5.  Entitlement to an initial compensable evaluation for a chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.

A September 2015 rating decision awarded higher 10 percent ratings for the Veteran's bilateral knee disabilities (each).  As this did not constitute a grant of the full benefit sought on appeal, these matters remain on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2014 and March 2017, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran served on active duty from July 2004 to July 2007.  She claims entitlement to service connection for GERD, and for keratosis.  She also claims entitlement to an initial evaluation in excess of 10 percent for her service-connected right and left knee disabilities (each), and entitlement to a compensable initial evaluation for her service-connected chronic lumbar strain.

Most recently, in March 2017, the Board remanded all of the Veteran's claims so that she could be afforded VA examinations.  As discussed in the March 2017 remand, the Veteran had failed to report to her examinations, but certain mail had been returned as undeliverable, such that it was unclear whether she had received notice of those examinations.  Thus, the Board directed that, on remand, the Veteran's address be verified, and then the VA examinations be rescheduled.  The Board also directed as follows:

In the event the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.

(Emphasis added).

On April 11, 2017, the AMC called the Veteran and verified her current mailing address.  Also, QTC examinations were ordered with a contractor.  A VA record shows the Veteran failed to appear to the VA examinations (QTC) scheduled for April 27, 2017.  There is no documentation in the claims file, however, of notice of the scheduled April 2017 VA examinations having been sent to the Veteran's last known address.  In an October 2017 brief, the Veteran's representative likewise noted the lack of any record of notice to the Veteran of the scheduled April 2017 VA examinations.  

Therefore, regrettably, this matter should be remanded so that the VA examinations may be rescheduled for all of the Veteran's claims.  If the Veteran again fails to appear, the AOJ must ensure that documentation has been associated with the claims file of notice of the scheduled examination to the Veteran's last known address.

The Board emphasizes that should the Veteran fail to report to the scheduled VA examinations, without good cause, the claims shall be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) ("when a claimant fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated based on the evidence of record"); Kowalski v. Nicholson, 19 Vet. App. 171(2005) (service connection claims); Turk v. Peake, 21 Vet. App. 565 (2008) (initial rating claims). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all places of treatment for relating to her GERD, keratosis, bilateral knee, and lumbar spine claims since service, and associate with the claims file any outstanding records identified.

2.  After all the above development has been completed, schedule the Veteran for VA examinations to determine the current nature and the etiology of her claimed GERD and keratosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims file was reviewed.  

The examiner should address whether it is "at least as likely as not" that the Veteran has GERD, keratosis, or any other skin condition, that is related to her active service.

If the VA examiner opines that the Veteran's GERD preexisted service, the VA examiner should address whether there is "clear and unmistakable evidence" that the Veteran's GERD both preexisted service and was not aggravated by service beyond the natural progress of the disease.  

Please also direct the VA examiner's attention to a January 2007 service treatment record noting esophageal reflux disease, and a February 2007 report of medical assessment noting diagnosed GERD.  See STRs at p.39 of 112; p.4 of 83.

Regarding the keratosis claim, please direct the VA examiner's attention to the service treatment records showing treatment for a rash, eczema, dermatophytosis, keratosis pilaris, and pityriasis rosea.  See STRs at p.3-4, 10, 12, and 90-92 of 112; p.3-4 of 83.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the Veteran again fails to appear to the examination, the AOJ must ensure that documentation has been associated with the claims file of notice of the scheduled examination to the Veteran's last known address or a report of contact.

3.  After all of the development in paragraphs (1) and (2) has been performed, schedule a new VA examination to address the current severity of the Veteran's service-connected lumbar spine disability, and bilateral knee disabilities.  The claims folder should be made available to the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  To avoid further remand, the examiner must perform passive and active range of motion testing in both weight bearing and non-weight bearing.  A complete rationale for any opinions expressed should be provided.

Any neurologic abnormalities associated with the Veteran's lumbar spine disability should be addressed (if any).

Also, if flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

If the Veteran again fails to appear to the examination, the AOJ must ensure that documentation has been associated with the claims file of notice of the scheduled examination to the Veteran's last known address or a report of contact.

4.  Then, readjudicate the appellant's claims.  If any claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

